
	
		II
		111th CONGRESS
		2d Session
		S. 3832
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2010
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure greater food safety without creating new or
		  unneeded government bureaucracy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensuring Greater Food Safety Act
			 of 2010.
		2.Ensuring Federal
			 agencies effectively communicate to ensure greater food safety
			(a)Notwithstanding
			 any other provision of law, the Food and Drug Administration (FDA) and the U.S.
			 Department of Agriculture (USDA) shall establish a plan no later than sixty
			 days after the enactment of this Act to ensure effective information sharing
			 regarding the regulation and inspection of food products and facilities,
			 including violations, in which the FDA and USDA share joint, overlapping or
			 similar responsibility.
			(b)Within one year
			 of enactment the FDA and USDA shall issue a joint report to Congress
			 summarizing the effectiveness or lack of effectiveness of this new information
			 sharing arrangement.
			(c)The Government
			 Accountability Office shall issue a report to Congress within six months of the
			 report required by paragraph (b) to determine if any inefficiencies or other
			 challenges remain regarding the sharing of information required by paragraph
			 (a).
			
